DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 16, 22, 31, 37, 38, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitra et al. (US 2018/0139763 A1).
(1) Regarding claim 1:
Bitra discloses a method for wireless communications performed by a user equipment (UE), comprising: 
receiving a first positioning reference signal (PRS) from a first wireless node; receiving a second PRS from a second wireless node (the UE measures the time difference, known as a Reference Signal Time Difference (RSTD), between specific signals (e.g., PRS signals) from different pairs of eNodeBs, para. 0046, the examiner interprets the pair of eNodeBs as the claimed first and second wireless nodes); 
receiving, from the first wireless node, an estimate of a first clock error component between the first wireless node and the second wireless node (The location computation can be based on the measured time differences (e.g., RSTDs) and knowledge of the eNBs' locations and relative transmission timing (e.g., regarding whether eNBs are accurately synchronized or whether each eNB transmits with some known time difference relative to other eNBs).  When a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), para. 0047-0048; as shown in figure 2, location server 170 is communicating with the UE 250/252/254 through eNB 200/205/210, therefore the additional data that comprises time difference relative to other eNB is communicate to UE through a eNB); and 
estimating a position of the UE based on the first PRS, the second PRS, and the estimate of the first clock error component (a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), a location estimate for a UE may be obtained (e.g., by the UE itself, para. 0048).
(2) Regarding claim 16:
Bitra discloses an apparatus for wireless communications performed by a user equipment (UE), comprising: 
memory (memory 812 of UE 802 can be comprised of read-only memory (ROM) or random-access memory (RAM), electrically erasable programmable ROM (EEPROM), flash cards, or any memory common to computer platforms, para. 0105), 
a transceiver (transceiver 806, para. 0106); and 
at least one processor communicatively coupled to the memory and the transceiver (ASIC 808 or other processor executes the application programming interface (API) 810 layer that interfaces with any resident programs in the memory 812 of the wireless device, para. 0105-0106), the at least one processor configured to: 
receiving a first positioning reference signal (PRS) from a first wireless node; receiving a second PRS from a second wireless node (the UE measures the time difference, known as a Reference Signal Time Difference (RSTD), between specific signals (e.g., PRS signals) from different pairs of eNodeBs, para. 0046, the examiner interprets the pair of eNodeBs as the claimed first and second wireless nodes); 
receiving, from the first wireless node, an estimate of a first clock error component between the first wireless node and the second wireless node (The location computation can be based on the measured time differences (e.g., RSTDs) and knowledge of the eNBs' locations and relative transmission timing (e.g., regarding whether eNBs are accurately synchronized or whether each eNB transmits with some known time difference relative to other eNBs).  When a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), para. 0047-0048; as shown in figure 2, location server 170 is communicating with the UE 250/252/254 through eNB 200/205/210, therefore the additional data that comprises time difference relative to other eNB is communicate to UE through a eNB); and 
estimating a position of the UE based on the first PRS, the second PRS, and the estimate of the first clock error component (a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), a location estimate for a UE may be obtained (e.g., by the UE itself, para. 0048).
(3) Regarding claim 31:
Bitra discloses an apparatus for wireless communications performed by a user equipment (UE), comprising: 
means for receiving (transceiver 806, para. 0106) a first positioning reference signal (PRS) from a first wireless node; and means (transceiver 806, para. 0106) for receiving a second PRS from a second wireless node (the UE measures the time difference, known as a Reference Signal Time Difference (RSTD), between specific signals (e.g., PRS signals) from different pairs of eNodeBs, para. 0046, the examiner interprets the pair of eNodeBs as the claimed first and second wireless nodes); 
means for receiving (transceiver 806, para. 0106), from the first wireless node, an estimate of a first clock error component between the first wireless node and the second wireless node (The location computation can be based on the measured time differences (e.g., RSTDs) and knowledge of the eNBs' locations and relative transmission timing (e.g., regarding whether eNBs are accurately synchronized or whether each eNB transmits with some known time difference relative to other eNBs).  When a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), para. 0047-0048; as shown in figure 2, location server 170 is communicating with the UE 250/252/254 through eNB 200/205/210, therefore the additional data that comprises time difference relative to other eNB is communicate to UE through a eNB); and 
mean for estimating (ASIC 808, API 810, and Memory 812 as shown in figure 8) a position of the UE based on the first PRS, the second PRS, and the estimate of the first clock error component (a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), a location estimate for a UE may be obtained (e.g., by the UE itself, para. 0048).
(4) Regarding claim 38:
Bitra discloses a non-transitory computer readable medium having instructions stored thereon which when executed by one or more processors in a user equipment (UE) (ASIC 808, API 810, and Memory 812 as shown in figure 8, para. 0104-0106), causes an apparatus to perform a method, the method comprising: 
receiving a first positioning reference signal (PRS) from a first wireless node; and receiving a second PRS from a second wireless node (the UE measures the time difference, known as a Reference Signal Time Difference (RSTD), between specific signals (e.g., PRS signals) from different pairs of eNodeBs, para. 0046, the examiner interprets the pair of eNodeBs as the claimed first and second wireless nodes); 
receiving, from the first wireless node, an estimate of a first clock error component between the first wireless node and the second wireless node (The location computation can be based on the measured time differences (e.g., RSTDs) and knowledge of the eNBs' locations and relative transmission timing (e.g., regarding whether eNBs are accurately synchronized or whether each eNB transmits with some known time difference relative to other eNBs).  When a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), para. 0047-0048; as shown in figure 2, location server 170 is communicating with the UE 250/252/254 through eNB 200/205/210, therefore the additional data that comprises time difference relative to other eNB is communicate to UE through a eNB); and 
estimating a position of the UE based on the first PRS, the second PRS, and the estimate of the first clock error component (a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), a location estimate for a UE may be obtained (e.g., by the UE itself, para. 0048).
(5) Regarding claims 7, 22, and 44:
Bitra further discloses receiving multiple PRSs from multiple wireless nodes (the UE measures the time difference, known as a Reference Signal Time Difference (RSTD), between specific signals (e.g., PRS signals) from different pairs of eNodeBs, para. 0046, the examiner interprets the pair of eNodeBs as the claimed multiple wireless nodes); and receiving, from a wireless node of each node pair of the multiple wireless nodes (since the claim does not define how the number of pair of wireless nodes, the examiner interprets there is one pair) (The location computation can be based on the measured time differences (e.g., RSTDs) and knowledge of the eNBs' locations and relative transmission timing (e.g., regarding whether eNBs are accurately synchronized or whether each eNB transmits with some known time difference relative to other eNBs).  When a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), para. 0047-0048; as shown in figure 2, location server 170 is communicating with the UE 250/252/254 through eNB 200/205/210, therefore the additional data that comprises time difference relative to other eNB is communicate to UE through a eNB), an estimate of a first clock error component between each node pair; wherein estimating the position of the UE is further based on the multiple PRSs and the estimates of the first clock error component between each node pair (a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), a location estimate for a UE may be obtained (e.g., by the UE itself, para. 0048).
(6) Regarding claim 37:
Bitra further discloses means for receiving (transceiver 806, para. 0106) multiple PRSs from multiple wireless nodes (the UE measures the time difference, known as a Reference Signal Time Difference (RSTD), between specific signals (e.g., PRS signals) from different pairs of eNodeBs, para. 0046, the examiner interprets the pair of eNodeBs as the claimed multiple wireless nodes); and means for receiving (transceiver 806, para. 0106), from a wireless node of each node pair of the multiple wireless nodes (The location computation can be based on the measured time differences (e.g., RSTDs) and knowledge of the eNBs' locations and relative transmission timing (e.g., regarding whether eNBs are accurately synchronized or whether each eNB transmits with some known time difference relative to other eNBs).  When a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), para. 0047-0048; as shown in figure 2, location server 170 is communicating with the UE 250/252/254 through eNB 200/205/210, therefore the additional data that comprises time difference relative to other eNB is communicate to UE through a eNB), an estimate of a first clock error component between each node pair; wherein estimating the position of the UE is further based on the multiple PRSs and the estimates of the first clock error component between each node pair (a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), a location estimate for a UE may be obtained (e.g., by the UE itself, para. 0048).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 21, 36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bitra et al. (US 2018/0139763 A1).
(1) Regarding claims 6, 21, and 43:
Bitra discloses all subject matter of claims 1, 16, and 38, and further discloses receiving multiple PRSs from multiple wireless nodes (the UE measures the time difference, known as a Reference Signal Time Difference (RSTD), between specific signals (e.g., PRS signals) from different pairs of eNodeBs, para. 0046, the examiner interprets the pair of eNodeBs as the claimed multiple wireless nodes); and receiving, from a wireless node of the multiple wireless nodes, estimates of a first clock error component between each node pair of the multiple wireless nodes (The location computation can be based on the measured time differences (e.g., RSTDs) and knowledge of the eNBs' locations and relative transmission timing (e.g., regarding whether eNBs are accurately synchronized or whether each eNB transmits with some known time difference relative to other eNBs).  When a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), para. 0047-0048; as shown in figure 2, location server 170 is communicating with the UE 250/252/254 through eNB 200/205/210, therefore the additional data that comprises time difference relative to other eNB is communicate to UE through a eNB); wherein estimating the position of the UE is further based on the multiple PRSs and the estimates of the first clock error component between each node pair (a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), a location estimate for a UE may be obtained (e.g., by the UE itself, para. 0048).
Bitra fails to explicitly disclose the estimates of a first clock error component is received from a master wireless node of the multiple wireless nodes.
However, as shown in figure 2, location server 170 is communicating with the UE 250/252/254 through eNB 200/205/210, therefore the additional data that comprises time difference relative to other eNB is communicate to UE through a eNB.  The examiner takes a broadest reasonable interpretation of the eNb that transmits the additional data to the UE as the claimed master wireless node of the multiple wireless nodes, thus satisfied the claimed limitation for the benefit of improving the accuracy of the estimated location of the UE).
(2) Regarding claim 36:
Bitra discloses all subject matter of claim 31, and further discloses means for receiving (transceiver 806, para. 0106) multiple PRSs from multiple wireless nodes (the UE measures the time difference, known as a Reference Signal Time Difference (RSTD), between specific signals (e.g., PRS signals) from different pairs of eNodeBs, para. 0046, the examiner interprets the pair of eNodeBs as the claimed multiple wireless nodes); and means for receiving, from a wireless node of the multiple wireless nodes, estimates of a first clock error component between each node pair of the multiple wireless nodes (The location computation can be based on the measured time differences (e.g., RSTDs) and knowledge of the eNBs' locations and relative transmission timing (e.g., regarding whether eNBs are accurately synchronized or whether each eNB transmits with some known time difference relative to other eNBs).  When a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), para. 0047-0048; as shown in figure 2, location server 170 is communicating with the UE 250/252/254 through eNB 200/205/210, therefore the additional data that comprises time difference relative to other eNB is communicate to UE through a eNB), wherein estimating the position of the UE is further based on the multiple PRSs and the estimates of the first clock error component between each node pair (a UE obtains a location estimate itself using OTDOA measured time differences, the necessary additional data (e.g., eNBs' locations and relative transmission timing) may be provided to the UE by a location server (e.g., E-SMLC 172 or SLP 176), a location estimate for a UE may be obtained (e.g., by the UE itself, para. 0048).
Bitra fails to explicitly disclose the estimates of a first clock error component is received from a master wireless node of the multiple wireless nodes.
However, as shown in figure 2, location server 170 is communicating with the UE 250/252/254 through eNB 200/205/210, therefore the additional data that comprises time difference relative to other eNB is communicate to UE through a eNB.  The examiner takes a broadest reasonable interpretation of the eNb that transmits the additional data to the UE as the claimed master wireless node of the multiple wireless nodes, thus satisfied the claimed limitation for the benefit of improving the accuracy of the estimated location of the UE).

Allowable Subject Matter
Claims 2-5, 17-20, 32-35, 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ly (US 2019/0044677 A1) discloses a downlink positioning reference signal in multi-beam systems.
Hunukumbure et al. (US 11,197,264 B2) discloses methods and apparatus for transmitting and receiving a positioning reference signal in a wireless communication system.
Kim et al. (US 11,178,551 B2) discloses method and device for transmitting positioning reference signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        10/13/2022